DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12 and 13 of U.S. Patent No. 11,362,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the instant application.
Instant Application
U.S. Patent 11,362,852
11. A method for generating new configuration data based on relationships between building objects, the method comprising: receiving a configuration schedule; providing a configuration tool configured to: obtain configuration data associated with a first building object of the plurality of building objects using the configuration schedule; use relationships between the plurality of building objects to identify a second building object having a stored relationship with the first building object; and automatically generate configuration data for the second building object based on the configuration data associated with the first building object and the relationship with the second building object.
9. A method for generating new configuration data based on relationships between building objects, the method comprising: providing a memory storing relationships between a plurality of building objects representing building equipment and building spaces; and providing a processor configured to: obtain configuration data associated with a first building object of the plurality of building objects, the first building object corresponding to a first piece of building equipment and having one or more stored attributes indicating relationships the first building object has with other building objects of the plurality of building objects… identify a second building object based on a relationship the first building object has with the second building object… automatically generate configuration data for the second building object based on the configuration data associated with the first building object and the relationship with the second building object…
12. The method of claim 9, wherein the processor is configured to obtain the configuration data based on a configuration schedule…
16. The method of claim 11, wherein the configuration tool is configured to obtain the configuration data based on a configuration schedule, wherein the configuration schedule is based on at least one of static pressure reset strategies, warm-up/cool-down strategies, heating schedules, cooling schedules, night setback strategies, discharge air temperature, demand ventilation, demand response, pressure dependent zoning, central plant optimization, model predictive/artificial intelligence control, heavy equipment delay, alarm suppression, global data shares, interlocks, multiple commands, and fire emergency strategies.
12. The method of claim 9, wherein the processor is configured to obtain the configuration data based on a configuration schedule, wherein the configuration schedule is based on at least one of static pressure reset strategies, warm-up/cool-down strategies, heating schedules, cooling schedules, night setback strategies, discharge air temperature, demand ventilation, demand response, pressure dependent zoning, central plant optimization, model predictive/artificial intelligence control, heavy equipment delay, alarm suppression, global data shares, interlocks, multiple commands, and fire emergency strategies.
17. The method of claim 16, wherein the configuration tool is further configured to identify a space object representative of a building space based on the configuration schedule and wherein the first building object is representative of building equipment that serves the building space.
13. The method of claim 12, wherein the processor is further configured to identify a space object representative of a building space based on the configuration schedule and wherein the first building object is representative of building equipment that serves the building space.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a database, configuration tool and controller could be understood as software, which is non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating configuration data for a building object. This judicial exception is not integrated into a practical application because there is no mention of practically implementing the generated configuration data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of generating configuration data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. U.S. PGPub 2011/0087988.
Regarding claim 11, Ray discloses a method for generating new configuration data based on relationships between building objects, the method comprising: receiving a configuration schedule (e.g. main schedule) (e.g. pg. 10, ¶87-88); providing a configuration tool configured to: obtain configuration data associated with a first building object of the plurality of building objects using the configuration schedule (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); use relationships between the plurality of building objects to identify a second building object having a stored relationship with the first building object (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); and automatically generate configuration data (e.g. change in parameter) for the second building object based on the configuration data associated with the first building object and the relationship with the second building object (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 12, Ray discloses the method of claim 11, wherein the first building object represents a building space of the building spaces and the second building object represents a piece of building equipment of the building equipment (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 13, Ray discloses the method of claim 12, wherein the configuration data associated with the building space represents a configuration of each piece of building equipment that serves the building space (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 14, Ray discloses the method of claim 11, wherein the relationships between the plurality of building objects represent connections between different pieces of building equipment that cooperate to perform a common function (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 16, Ray discloses the method of claim 11, wherein the configuration tool is configured to obtain the configuration data based on a configuration schedule, wherein the configuration schedule is based on at least one of static pressure reset strategies, warm-up/cool-down strategies, heating schedules, cooling schedules, night setback strategies, discharge air temperature, demand ventilation, demand response, pressure dependent zoning, central plant optimization, model predictive/artificial intelligence control, heavy equipment delay, alarm suppression, global data shares, interlocks, multiple commands, and fire emergency strategies (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 17, Ray discloses the method of claim 16, wherein the configuration tool is further configured to identify a space object representative of a building space based on the configuration schedule and wherein the first building object is representative of building equipment that serves the building space (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 18, Ray discloses a building management system, comprising: a database storing causal relationships between a plurality of building objects representing building equipment and building spaces (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); and a controller configured to: obtain configuration data associated with a first building object of the, plurality of building objects, the first building object corresponding to a first piece of building equipment and having one or more stored attributes that indicate relationships the first building object has with other building objects of the plurality of building objects, the configuration data associated with the first building object indicating an operation of the first piece of building equipment affecting a point of the building management system (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); identify a second building object based on a relationship the first building object has with the second building object in the one or more stored causal relationships, the second building object corresponding to a second piece of building equipment (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); automatically generate configuration data for the second building object based on the configuration data associated with the first building object and a relationship with the second building object (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); and change a configuration of the second piece of building equipment using the generated configuration data for the second building object (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 19, Ray discloses the building management system of claim 18, wherein the controller is further configured to: identify causal relationships between the second piece of building equipment and a plurality of pieces of building equipment, each piece of building equipment of the plurality of pieces of building equipment servicing a space of the building spaces (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88); and automatically generating the new configuration for the second piece of building equipment is based further on configurations of the plurality of pieces of building equipment (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).
 	Regarding claim 20, Ray discloses the building management system of claim 18, wherein the causal relationships are relationships between building objects associated with pieces of building equipment that provide inputs to second pieces of building equipment and second building objects associated with the second pieces of building equipment (e.g. pg. 3, ¶38-40; pg. 5, ¶53; pg. 6, ¶58-59; pg. 7, ¶70; pg. 10, ¶87-88).

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 102, set forth in this Office action.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 102, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116